DETAILED ACTION
This communication is responsive to the application and amended claim set filed September 30, 2019, and the Response to Restriction Requirement filed September 12, 2022.  Claims 14-17 and 20-32 are currently pending.  Claims 14-17, 20-27, 31, and 32 are under examination.
Claims 14-17, 20-27, 31, and 32 are REJECTED for the reasons set forth below.  Claims 17, 22, 24, and 32 are rejected under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-17, 20-27, 31, and 32, in the reply filed on September 12, 2022 is acknowledged.  Claims 14-17, 20-27, 31, and 32 are under examination.

Priority
This application is the national stage entry of PCT/US2018/25178, filed March 29, 2018, which claims priority to US 62/488,451, filed April 21, 2017, US 62/480,404, filed April 1, 2017, and US 62/480,403, filed April 1, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 25-27 are objected to because of the following informalities:  
Regarding claim 25, the word “an” in line 1 should be deleted.  Appropriate correction is required.

Regarding claim 26, the word “the” in line 1 (“the said monomer”) should be deleted.  Appropriate correction is required.

Regarding claim 27, claims can have only one sentence.  Claim 27 has two sentences.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 
regards as the invention.

Claims 14-17, 20-27, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 14, 21, and 24, it is not clear what constitutes a “high refractive index.”  “High” does not appear to be defined in the Specification.  The examiner asks Applicant to clarify.
Claims 15-17, 20, 22, 23, 25, 26, 27, 31, and 32 depend from one of the above claims and do not correct their deficiencies.  Thus, they are indefinite for the reasons claims 14, 21, and 24 are indefinite.

Regarding claim 15, it is not clear what the claim dependency should be because claim 15 depends from itself.
Claim 20 depends from claim 15 and does not correct claim 15’s deficiencies.  Thus, it is indefinite for the reason claim 15 is indefinite.

Regarding claim 16, it is not clear whether the group defining the external stimulus is intended to be a closed Markush group or an open and undefined group.  The claim employs improper Markush format (using “or” rather the conjunction “and”), which gives rise to the confusion.

Regarding claims 22 and 24, it appears that t-BOC and t-butyl ester are the same group.  The examiner invites Applicant to clarify.
Claim 32 depends from claim 24 and does not correct claim 24’s deficiencies.  Thus, it is indefinite for the reason claim 24 is indefinite.
Regarding claim 27, it is not clear whether the limitations in the second sentence should be part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 20-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kricheldorf, “Polymerization of Si-containing Vinyl Monomers and Acetylenes,” Silicon in Polymer Synthesis (Kricheldorf, ed.) 1996.
As an initial matter, the Examiner notes that the preamble of claim 14 recites, "for synthesizing high refractive index optical polmyers."  Because the body of the claim fully sets forth all of the limitations of the claim, the Examiner interprets the preamble as reciting a statement of use that is accorded no patentable weight.  (See MPEP 2111.02.)
Regarding claims 14, 15, 20-23, and 27, Kricheldorf teaches the following monomer:

    PNG
    media_image1.png
    89
    302
    media_image1.png
    Greyscale

(p. 2, structure (4).)  The styrenic group corresponds to A, L is an aliphatic linking group, and the trimethyl silane is the protecting group B.  Silanes are known protecting groups that are capable of being removed via acids.

Claims 16, 25, 26, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agrawal et al. (WO 2017/187279).
As an initial matter, these claims are product-by-process claims reciting a process of producing the claimed polymer.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)
Regarding claims 16, 25, 26, and 31, Agrawal teaches a polymer with the following structure:

    PNG
    media_image2.png
    373
    245
    media_image2.png
    Greyscale

(para. [0055].)  The repeating groups are the styrenic group, and the linking group L is a sulfide group.  Because the present claims recite the resulting polymer – the precursor is part of the process by which the claimed product is obtained – they anticipate the present claims.
Agrawal is silent as to the refractive index of the polymer.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).)  In this instance, because Agrawal teaches a substantially identical polymer, it is reasonable to infer that the polymer will possess substantially identical properties as those recited in the present claims.

Allowable Subject Matter
Claims 17, 22, 24, and 32 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the monomers recited in the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763